 1   BRUCE A. KILDAY, SB No. 066415
       Email: bkilday@akk-law.com
 2   KEVIN J. DEHOFF, SB No. 252106
       Email: kdehoff@akk-law.com
 3   ANGELO, KILDAY & KILDUFF, LLP
     Attorneys at Law
 4   601 University Avenue, Suite 150
     Sacramento, CA 95825
 5   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 6   Attorneys for Defendants Dan Drummond, City of West Sacramento, Kenneth Fellows, Tod
     Sockman, Gerrit Markus, Trent Tyler, Nathan Steele
 7
     JOHN A. LAVRA, SB No. 114533
 8      Email: lavra@longyearlaw.com
     LONGYEAR, O’DEA & LAVRA, LLP
 9   3620 Americana River Drive, Suite 230
     Sacramento, Ca 95864
10   Telephone: (916) 974-8500
     Attorneys for Defendant Christopher Wright
11
     JESSE ORTIZ, SB No. 176450
12      Email: jesse@jesseortizlaw.com
     ORTIZ LAW GROUP
13   980 9th Street, Ste. 340
     Sacramento, CA 95814
14   Telephone: (916) 443-9500
15
16                              UNITED STATES DISTRICT COURT
17             EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
18   KEVIN HUGHEY and JESSICA HUGHEY, )                Case No.: 2:14-CV-00037-TLN-AC
                                      )
19             Plaintiff,             )                STIPULATION TO MODIFY THE
                                      )                PRETRIAL SCHEDULING ORDER AND
20        vs.                         )                ORDER
                                      )
21   DAN DRUMMOND, et al.,            )
                                      )
22             Defendant              )
                                      )
23
            This stipulation and proposed order is submitted to the Court by all parties.
24
            WHEREAS the parties are attempting to resolve two matters currently before this court.
25
      They are Hughey v. Camacho (Case No. 2:13-cv-2665-TLN-AC) and Hughey v. Drummond
26
      (Case No. 2:14-cv-00037-GEB-AC),
27
28   _____________________________________________________________________________________________
                                                   1
                STIPULATION TO MODIFY THE PRETRIAL SCHEDULING ORDER AND ORDER
 1           WHEREAS the parties retained the services of retired Judge Raul A. Ramirez and spent

 2    a full day on May 2, 2018 in a mediation,

 3          WHEREAS the parties believe they made progress towards a global resolution, but

 4    recognize there is more work to do if these two cases are to be resolved. All parties desired to

 5    return to mediation with Judge Ramirez.

 6          WHEREAS, on August 29, 2018 the parties returned to a full day plus of continued

 7    mediation with retired Judge Raul Ramirez. The parties believe that they continue to make

 8    progress towards a global resolution of the two cases.

 9          WHEREAS, at the conclusion of the August 29, 2018 mediation, the parties agreed, and

10    Judge Ramirez concurred, that although continued progress had been made, a third mediation

11    should be scheduled pending further discussion among defendant’s principals. With Judge

12    Ramirez’s concurrence and recommendation, the parties agreed to continue discovery and

13    expert disclosure to allow for the scheduling of a third mediation.

14          WHEREAS several depositions remain in the Camacho matter and all depositions and

15    expert disclosures remain to be done in the Drummond matter,

16          WHEREAS the parties wish to focus their efforts on settlement discussions without

17    incurring the significant expense of the depositions of multiple witnesses and the retention and

18    disclosure of multiple experts,

19          WHEREAS a third mediation was scheduled and held on December 5, 2018 with retired

20    Judge Ramirez. The parties made significant progress. The parties have moved close to

21    settlement, and are presently engaged in follow up discussions post mediation among counsel

22    and Judge Ramirez. The parties agree that the cost of further discovery and preparation of Rule

23    26 expert reports and disclosures will affect the settlement proceeds that are available and

24    ultimately may affect the successful resolution of the case.

25          THEREFORE, the parties, and each of them, jointly request an extension of the date of

26    closure of discovery and disclosure of expert witnesses, including expert discovery in the

27    Drummond matter.

28   _____________________________________________________________________________________________
                                                   2
                STIPULATION TO MODIFY THE PRETRIAL SCHEDULING ORDER AND ORDER
 1          This should not impact the deadlines for the Final Pretrial Conference, which is set for

 2   February 21, 2019 in both Camacho and Drummond. The requested modification would not

 3   require a change in the dates for trial in Drummond (currently April 29, 2019) and Camacho

 4   (currently May 20, 2019).

 5
      Dated: December 14, 2018              LONGYEAR, O’DEA & LAVRA, LLP
 6
 7                                        /s/ John A. Lavra (as authorized on December 14, 2018)
                                      By: JOHN A. LAVRA
 8                                        Attorney for Defendant Christopher Wright
 9
10    Dated: December 14, 2018              ANGELO, KILDAY & KILDUFF, LLP

11                                        /s/ Bruce A. Kilday (as authorized on December 14,
                                          2018)
12
                                      By: BRUCE A. KILDAY
13                                        Attorneys for Defendants Dan
                                          Drummond, City of West Sacramento,
14                                        Kenneth Fellows,
15                                        Tod Sockman,
                                          Gerrit Markus,
16                                        Trent Tyler and Nathan Steele
17
18    Dated: December 14, 2018              ORTIZ LAW GROUP

19                                        /s/ Jesse Ortiz (as authorized on December 14, 2018)
                                      By: JESSE ORTIZ
20                                        Attorneys for Plaintiffs
21
22
23
24
25
26
27
28   _____________________________________________________________________________________________
                                                   3
                STIPULATION TO MODIFY THE PRETRIAL SCHEDULING ORDER AND ORDER
                                                  ORDER
 1
           GOOD CAUSE APPEARING, the Court accepts the stipulation of the parties and
 2
      modifies the scheduling order as follows:
 3
                                                     Current Dates                  New Dates
 4
       Close of Non-expert Discovery:                December 7, 2018            February 7, 2019
 5
       Expert Disclosure:                             January 4, 2019            February 7, 2019
 6
       Hearing on Dispositive Motions:                February 7, 2019           February 7, 2019
 7
       Final Pretrial Conference:                    February 21, 2019 at 2:00 p.m. No Change
 8
 9
      Dated: December 18, 2018
10
11
12
13                                                Troy L. Nunley
14                                                United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28   _____________________________________________________________________________________________
                                                   4
                STIPULATION TO MODIFY THE PRETRIAL SCHEDULING ORDER AND ORDER
